Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/18/2021 has been received and is being considered by the examiner. 

Claim Status
Claims 1 and 5 have been amended. Claims 3-4 have been cancelled. Claims 7-9 have been added. Claims 1-2 and 5-9 are currently pending. 

Allowable Subject Matter
Claim 1, 2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discloses: a direct heat to electricity converter comprising: 
first and second membrane electrode assemblies coupled to each other, each membrane electrode assembly including a first porous electrode, a second porous electrode and a membrane sandwiched therebetween, the membrane being an ion conductive membrane; 
a working fluid, ions of the working fluid being dispersed within the first and second membrane electrode assemblies, 

wherein the high ion concentration electrodes are ionically coupled to each other by a first ion conductive liquid electrolyte solution and the low ion concentration electrodes are ionically coupled to each other by a second ion conductive liquid electrolyte solution, the first and second electrolyte solutions comprising an anhydrous organic amine capable of dissolving the working fluid.

Johnson (U.S. 20030203276) discloses a direct heat to electricity converter (10 reversible engine) comprising a first (12) and second (13) membrane electrode assemblies coupled to each other (abstract), 
wherein each membrane electrode assembly includes a first porous electrode (22, 28), a second porous electrode (23, 29), and a membrane (24, 30) sandwiched there between ([0016], 0017]),
wherein the membrane (24,30) is an ion conductive membrane ([0016], [0017]), a working fluid ([0016]), noted specifically as “Nafion” by Johnson, and the ions of the working fluid are dispersed within the first and second membrane electrode assemblies ([0018]), and
wherein one of the first (22, 28) and second (23,29) porous electrode assemblies of each membrane electrode assembly (12, 13), has a high ion concentration (22, 28) denoted by Johnson as the electrode where the hydrogen gas is oxidized into hydrogen protons and the other of the first and second porous electrodes of each membrane electrode assembly has a low ion 
Johnson does not disclose that the high ion concentrations electrodes are ionically coupled to each other by a first ion conductive liquid electrolyte solution and the low ion concentration electrodes are ionically coupled to each other by a second ion conductive liquid electrolyte solution, the first and second electrolyte solutions comprising an anhydrous organic amine capable of dissolving the working fluid.
Although several of the structural limitations for the heal to electricity converter are present in Johnson, it would not be obvious to one having ordinary skill in the art to include ionically coupled high and low electrodes with a anhydrous organic amine electrolyte. 

Johnson (U.S 9356317) discloses a direct heat to electricity converter (10 electrochemical cell) comprising a first (12 - cathode) (Fig. 1), 
wherein each membrane electrode assembly includes a first porous electrode (12 - cathode), a second porous electrode (14 - anode), and a membrane (13 – electrolyte medium) sandwiched there between (Fig. 1
wherein the membrane (13) is an ion conductive membrane ([abstract]).
Johnson does not disclose a second membrane electrode assembly or the presence of a working fluid and its properties.
The absence of a second membrane electrode assembly and a working fluid would not have been obvious to one having ordinary skill in the art at the time the application was filed as it would change the mode of operation for the overall cell. 

Dependent claims 2 and 5-9 are allowable due to their dependency on allowable independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendment to claim 5 has overcome the objection to said claim.
Applicant’s arguments, see pages 4-8 of amendment, filed 06/16/2021, with respect to the amendment of claim 1 have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of 1 has been withdrawn in view of the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727